           Case 2:20-cv-00718-RSM-BAT Document 13 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SHONDOLYN ROCHELLE BLEVINS,

 9                               Petitioner,                 CASE NO. C20-718 RSM

10           v.                                              ORDER GRANTING PLAINTIFF'S
                                                             MOTION (DKT. 12) FOR
11   ISRAEL JACQUEZ,                                         EXTENSION OF TIME TO
                                                             RESPOND
12                               Respondent.

13          Petitioner filed two motions for extension. The first, filed September 11, 2020, was

14   premature because there was no deadline Plaintiff needed to meet that required an extension.

15   Dkt. 9. The second, filed February 26, 2021, requests additional time to reply to the Response

16   that Respondent filed on February 8, 2021. Dkts. 11 and 12.

17          Because petitioner is a pro se prisoner, the Court finds it appropriate to grant her request

18   for extension. In granting the request, the Court makes no ruling regarding plaintiff's claim

19   respondent intentionally disabled the law library in an attempt to force her to withdraw this

20   action. The Court thus ORDERS:

21          (1)     The motion for extension, Dkt. 9, is stricken as moot and the motion for an

22   extension of time to file a reply to the response is GRANTED. Dkt. 12.

23          (2)     Plaintiff shall file her reply no later than April 19, 2021.


     ORDER GRANTING PLAINTIFF'S MOTION
     (DKT. 12) FOR EXTENSION OF TIME TO
     RESPOND - 1
          Case 2:20-cv-00718-RSM-BAT Document 13 Filed 03/19/21 Page 2 of 2




 1        (3)   The clerk shall renote the respondent's response, Dkt. 11, for April 23, 2021.

 2        (4)   The clerk shall provide copies of this order to the parties.

 3        DATED this 19th day of March, 2021.

 4

 5                                                         A
                                                       BRIAN A. TSUCHIDA
 6                                                     United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING PLAINTIFF'S MOTION
     (DKT. 12) FOR EXTENSION OF TIME TO
     RESPOND - 2
